Mr. Presiding Justice Clark delivered the opinion of the court. This is an appeal from a judgment entered in favor of the appellee and against the appellant for $1,033.93 (erroneously stated in the abstract to be $10,033.93). No bill of exceptions is included in the record. The only error complained of is that in the closing part of the judgment order the language used is, “together with Ms costs and charges in this behalf expended,” etc., instead of “together with its costs and charges in this behalf expended,” etc. We do not regard this slight grammatical error as sufficient to warrant a reversal of the judgment. The judgment will therefore be affirmed, and the court, being of the opinion that the appeal herein was prosecuted for delay, assesses damages in favor of the said appellee and against the said appellant in the sum of one hundred dollars for such delay, for which sum the said appellee shall have judgment in addition to the costs. Affirmed with additional costs*